820 F.2d 1224
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard CRIM, Jr., Plaintiff-Appellant,Donald Carter;  Elbert Jones, Plaintiffs,v.Paul MANCINO, Jr.;  Judge James J. Carroll;  Doris A.Zielinski, Court Reporter;  Judge Joseph Nahra;Judge Ann McManamon;  Frank D.Celebrezze, Chief Justice,Defendants-Appellees.
No. 87-3146.
United States Court of Appeals, Sixth Circuit.
June 19, 1987.

Before MERRITT, MARTIN and WELLFORD, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for injunction, the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff initiated a civil rights action in the district court alleging that the defendants violated his rights by failing to provide him with a complete transcript of his criminal trial.  An amended civil rights complaint was filed in which relief pursuant to 28 U.S.C. Sec. 2254 was also sought.  The district court judge adopted the magistrate's report and recommendation and dismissed the action without prejudice.  This court concludes that the district court did not err in dismissing the action.


3
Accordingly, the motion for injunction is denied and the judgment of the district court is affirmed for the reasons stated in the December 8, 1986, magistrate's report and recommendation and the January 12, 1987, memorandum opinion of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.